EXHIBIT A
4/30/2019                                  Neo-Nazi website founder must return to US to face lawsuit | Local | missoulian.com




   https://missoulian.com/news/local/neo-nazi-website-founder-must-return-to-us-to-face/article_51378828-133b-
   578c-9de3-dded91a67a8d.html

   TOPICAL



   Neo-Nazi website founder must return to US to face
   lawsuit
   Associated Press Apr 8, 2019


      $3 FOR FIRST 13 WEEKS




   A neo-Nazi website operator must be present in the U.S. for questioning under oath in a
   lawsuit accusing him of orchestrating an anti-Semitic "troll storm" against a Montana
   real estate agent's family, a federal judge has ruled.

   The Daily Stormer founder Andrew Anglin says he lives abroad and says it's too
   dangerous for him to travel to the U.S., but Magistrate Judge Jeremiah Lynch ruled
   Friday that Anglin's personal safety concerns are "factually unsupported" and no basis
   for a protective order sparing him from an in-person deposition in the U.S.

   One of Anglin's attorneys, Marc Randazza, said in a text message Monday that his client
   has made it clear to him and to the court that he won't return to the U.S. Randazza said
   he expects that Anglin would "willingly" accept a default judgment against him before
   returning to the U.S. for a deposition by Tanya Gersh's attorneys from the Southern
   Poverty Law Center.




https://missoulian.com/news/local/neo-nazi-website-founder-must-return-to-us-to-face/article_51378828-133b-578c-9de3-dded91a67a8d.html   1/5
4/30/2019                                  Neo-Nazi website founder must return to US to face lawsuit | Local | missoulian.com




   "The end result of that will be that the SPLC will get a piece of paper, my client will pay
   nothing and there won't even be a decision on the legal merits, at least clarifying the law.
   Everyone loses," Randazza wrote.

   In the lawsuit she filed in Montana against Anglin in 2017, Gersh says anonymous
   internet trolls bombarded her family with hateful and threatening messages after Anglin
   published their personal information, including her 12-year-old son's Twitter handle and
   photo.

   In a string of posts, Anglin had accused Gersh and other Jewish residents of Whitefish,
   Montana, of engaging in an "extortion racket" against the mother of white nationalist
   Richard Spencer. Gersh says she had agreed to help Spencer's mother sell commercial
   property she owns in Whitefish amid talk of a protest outside the building. Sherry
   Spencer, however, later accused Gersh of threatening and harassing her into agreeing to
   sell the property.

   Anglin, an Ohio native, says he hasn't been to the U.S. since 2012. He refuses to
   disclose his current whereabouts, saying he gets death threats. But he has said he took
   up residency in the Philippines sometime before 2010, moved to Greece in 2013 and
   then moved to Cambodia four days before Tanya Gersh sued him in 2017.


   Gersh's lawyers say Anglin hasn't presented any proof that does, in fact, currently live
   outside the U.S.

   Anglin's attorneys had argued the court can order Anglin's deposition to take place
   abroad or by telephone or video conference. Court records show Anglin suggested
   meeting in Cuba or Venezuela for his deposition — a suggestion that Gersh's attorneys
   found dubious.



https://missoulian.com/news/local/neo-nazi-website-founder-must-return-to-us-to-face/article_51378828-133b-578c-9de3-dded91a67a8d.html   2/5
4/30/2019                                  Neo-Nazi website founder must return to US to face lawsuit | Local | missoulian.com

   Her lawyers from the Alabama-based law center said Anglin's request amounted to
   baseless gamesmanship.




   "Since the outset of this case, (Anglin) has displayed a pattern of disregard for the
   authority of this Court and the seriousness of these proceedings," they wrote in a court
   filing.

   Gersh's attorneys said they recently deposed Richard Spencer "without incident, and
   without publicizing either the fact of the deposition or its location or timing." Lynch said
   he is willing to order that the time and place of Anglin's deposition be kept confidential.

   Gersh's suit accuses Anglin of invading her privacy, intentionally inflicting "emotional
   distress" and violating a Montana anti-intimidation law.

   Anglin's site takes its name from Der Stürmer, a newspaper that published Nazi
   propaganda in Nazi-era Germany, and includes sections called "Jewish Problem" and
   "Race War."

   MORE INFORMATION




https://missoulian.com/news/local/neo-nazi-website-founder-must-return-to-us-to-face/article_51378828-133b-578c-9de3-dded91a67a8d.html   3/5
4/30/2019                                  Neo-Nazi website founder must return to US to face lawsuit | Local | missoulian.com




     Case involving neo-Nazi's alleged harassment of White sh woman back on track



       Neo-Nazi publisher sued by Montana woman seeks trial delay
       Radio host seeks neo-Nazi website publisher's bank records

       Neo-Nazi's attorney calls court ruling dangerous for free speech
       Judge denies motion to dismiss case against publisher of neo-Nazi website
       Neo-Nazi website founder refuses to be in US for deposition

       Neo-Nazi Anglin's attorneys move to drop client




https://missoulian.com/news/local/neo-nazi-website-founder-must-return-to-us-to-face/article_51378828-133b-578c-9de3-dded91a67a8d.html   4/5
4/30/2019                                  Neo-Nazi website founder must return to US to face lawsuit | Local | missoulian.com




https://missoulian.com/news/local/neo-nazi-website-founder-must-return-to-us-to-face/article_51378828-133b-578c-9de3-dded91a67a8d.html   5/5
